Citation Nr: 0940980	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-44 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain with spondylolisthesis L5 S1 (low back 
disability).  

2.  Entitlement to service connection for lumbosacral strain 
with spondylolisthesis L5 S1 (low back disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, found that 
the Veteran had not submitted new and material evidence to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in August 2009.  A transcript of 
the hearing is of record.

The RO addressed the new and material evidence issue in the 
rating decision on appeal, and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the 
RO's action, the Board must decide whether the appellant has 
submitted new and material evidence to reopen the claim of 
service connection for a low back disability.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's claim of entitlement to service connection for 
a cervical spine disability and claim to reopen a previously 
denied claim of entitlement to service connection for 
residuals of a left eye injury were withdrawn by the Veteran 
and his representative at his August 2009 hearing.  
Therefore, these issues are no longer on appeal.  See 38 
C.F.R. § 20.204 (noting that the withdrawal of an appeal must 
be in writing, except for appeals withdrawn on the record at 
a hearing).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2008).  

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disability in September 1977 and December 1990 rating 
decisions.  The appellant received timely notice of the 
determinations but did not appeal, and those denials are now 
final.  

2.  Evidence received since the December 1990 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back disability.  

3.  Resolving all doubt, the preponderance of the competent 
evidence shows a relationship between the current low back 
disability and service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
December 1990 rating decision, and the claim of entitlement 
to service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.156 (a) (2008).

2.  A lumbosacral strain with spondylolisthesis L5 S1 (low 
back disability) was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's claim to reopen service connection for a low 
back disability and the claim for service connection itself 
have been considered with respect to VA's duties to notify 
and assist, to include Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from the 
reopening or grant of service connection.  See Bernard v. 
Brown 4 Vet. App. 384, 393 (1993).

II.  New and Material Evidence Claim

The Veteran seeks to reopen his claim of entitlement to 
service connection for a low back disability. 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In September 1977 the RO denied the Veteran's claim for 
service connection for a back condition, finding that any 
back condition the Veteran had in service was acute and 
transitory in nature and is not related to his present back 
problem.  In December 1990 the RO denied the Veteran's claim 
for a low back problem because the Veteran did not submit new 
and material evidence.  The appellant received timely notice 
of the determinations but did not appeal, and those denials 
are now final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence submitted since the December 1990 rating decision 
pertaining to the Veteran's low back include August 2009 
hearing testimony regarding large x-rays taken in 1976 
presented at the hearing, which the Board concedes confirms 
the existence of spondylolisthesis involving L5 through L1, 
and the Veteran's testimony that he had a low back injury 
during a tank accident in 1971, from which he continues to 
suffer.   

The August 2009 hearing testimony is new because it is not 
duplicative of evidence considered by the RO at the time of 
its December 1990 decision.

The August 2009 hearing testimony also addresses a possible 
nexus, in the form of close temporal proximity, between the 
in-service tank accident and the manifestations of Veteran's 
current disability in 1976, which was the basis for the RO's 
December 1990 denial of the claim to reopen.  The testimony 
clearly relates to the unestablished fact; that is, whether 
the Veteran has a current low back disability that is related 
to service as required by 38 C.F.R. § 3.303.  

Likewise, the newly submitted testimony is not cumulative or 
redundant of existing evidence, and presents a reasonable 
possibility of substantiating the claim.  

Accordingly, reopening the claim to entitlement to service 
connection for a low back disability is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

II.  Service Connection for a Low Back Disability  

The Veteran seeks service connection for a low back 
disability.  The Veteran contends that his current low back 
disability is related to a tank accident in April 1971.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current low back disability.  The Board 
concedes that large x-rays taken in 1976 confirm that the 
Veteran then had spondylolisthesis involving L5 through L1.  
November 1976 VA treatment records note an impression of 
probable spondylolysis with early spondylolisthesis L5, S1.  
December 1991 private treatment records note that the Veteran 
was given an impression of low back syndrome, predominantly 
characterized by profound muscle spasm.  A December 2007 VA 
examination report notes that the Veteran was given a 
diagnosis of chronic low back pain due to arthritis.  

A December 1970 entrance examination noted that clinical 
evaluation revealed that the Veteran had a normal spine.  
April 1971 service treatment records (STRs) note that the 
Veteran was riding inside a tank, which ran off a bridge, and 
May 1971 STRs note that the Veteran complained that his back 
and chest hurt.  

As the record shows a current low back disability and 
complaints of back pain during service following an accident, 
the determinative issue is whether these are related.  

A December 2007 VA examination report notes that the 
Veteran's claim file was reviewed.  The examiner did note the 
Veteran's April 1971 tank accident and that the Veteran had 
x-rays in 1976 showing spondylosis with early 
spondylolisthesis.  The examiner opined that the Veteran's 
current back condition is less likely as not caused by or the 
result of the tank accident in April 1971.  The Veteran did 
complain of back discomfort, but the provider did not specify 
the location.  The rationale noted by the examiner for his 
opinion is that there is no evidence in his STRs that the 
Veteran complained of low back pain following the tank 
accident of 1971; he did complain of back pain, but was non-
specific as to location.  The Board points out that the VA 
examiner did not discuss the fact that the Veteran developed 
spondylolisthesis involving L5 through L1 shortly after 
service.  The Board finds the examiner's rationale - that 
because the Veteran did not specify the location of his back 
pain following his tank accident, it therefore follows that 
the Veteran did not have low back pain during service - is, 
at best, of no probative value and, at worst, specious.  

It appears that the December 2007 VA examiner based his 
opinion on an incorrect or incomplete factual basis regarding 
the history of the Veteran's low back disability.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) noting that a medical 
opinion based on an inaccurate factual premise is not 
probative, and Bloom v. West, 12 Vet. App. 185, 187 (1999), 
noting that a medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  

The favorable evidence consists of the of the fact that, on 
entrance into service, the Veteran had a normal spine; that 
x-rays taken in 1976 confirm the existence of 
spondylolisthesis involving L5 through L1; and the Veteran's 
credible contentions that he has suffered from low back 
problems since his in-service tank injury.  The Veteran is 
competent to report symptoms, such as back pain, and a 
continuity of such symptoms since service.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (finding a veteran 
competent to testify to symptomatology capable of lay 
observation).  Furthermore, the fact that the Veteran had a 
normal spine on entrance into service and approximately 5 
years later had spondylolisthesis, while not specifically 
attributed to his 1976 tank accident, is highly probative 
evidence that the Veteran's in-service back injury was the 
cause of his spondylolisthesis in 1976 and his current low 
back disability.  


The preponderance of the competent and credible evidence of 
record supports the Veteran's contentions, and service 
connection for a low back disability is warranted.   


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for lumbosacral 
strain with spondylolisthesis L5 S1 (low back disability).  

Entitlement to service connection for lumbosacral strain with 
spondylolisthesis L5 S1 (low back disability) is granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


